DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections

2.	Claim 1 is objected to as being in improper format. In particular, the claim includes reference characters which are not enclosed within parentheses. The reference characters should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP 608.01m).  Correction is required.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claim language fails to clearly set forth the metes and bounds of the patent protection sought because all paragraphs in the body of the claim, starting with line four, have their predicates not in accord with those of the preamble and the first paragraph of the claim body, and, consequently, the paragraphs in question are construed as ‘wherein’ clauses. To improve the clarity, it is recommended to start lines 4, 8, 11, 13, 16, 20, 22, with ‘wherein’ or ‘whereby’ [so that the components introduced by those paragraphs could be considered as being positively included], as well as to use closed-end language where the last included component is introduced by conjunction ‘and’. See, for example, the format of claim 3 in the 12/09/2019 claim set of the parent application 16299954. Also, the recitation of the common wall that ‘extends…to form’ the first and second reaction wells, is indefinite because it is unclear whether or not the wells are actually formed or only intended to be formed. The same consideration applies to the side walls, end walls and bottom walls, arranged ‘to define an interior’. Additionally, it is not clear whether or not the recitation of the four ‘end walls’  and two ‘side walls’, means that the body must have four ends and only two sides. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Carter [US 5641681]. 
	Carter discloses a reaction cell device comprising, as shown in Figures 6-8,  a body comprising at least  two opposed side walls [not indexed, shown in Figure 6 at reference character 41],  at least four end walls 54, 56; and at least two bottom walls 58, 59, arranged to define an interior, where [as seen in Figures 7-8] a common wall [not indexed] extends through the interior to define reaction wells 46 and 47. It is further noted that, the features not positively recited as part of the claimed invention [including the  ‘common wall’, the ‘port’, the ‘transverse member’, the ‘discharge line’, the ‘tubular passage’, or the ‘fluid transfer line’, with all associated details] are not accorded patentable weight when evaluated for patentability.  

Conclusion

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798